Citation Nr: 1309183	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-22 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to a total disability rating based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a special processing unit called the Tiger Team at the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied reopening the claim for service connection for a low back disability.  Jurisdiction remains with the Houston, Texas RO.  

Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection for a low back disability.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for a low back disability has been received before it can address this matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to the low back disability as encompassing the two issues listed on the title page.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in September 2012.  A transcript of that hearing has been associated with the claims file.  

A review of the Virtual VA paperless claims processing system reflects that additional records have not been added to the present appeal.  

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision of January 2006, the RO denied service connection for a back disability; this decision is final.

2.  The evidence added to the record since the January 2006 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.  

3.  In the September 2012 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal was requested concerning the issue of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  Subsequent to the final January 2006 rating decision, new and material evidence has been presented to reopen the claim of service connection for a low back disability.  38 U.S.C.A. § 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2012).

2.  The criteria for withdrawal of the issue of entitlement to a TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2012).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

1.  New and Material Evidence

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for a low back disorder in a January 2006 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b),  7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Analysis 

The evidence of record at the time of the January 2006 RO decision included service treatment records, VA medical records and private medical record.  Service treatment reports demonstrate that the Veteran had normal findings of the spine upon clinical evaluation in the September 1968 induction examination and no complaints of back problems in the September 1968 Report of Medical History.  He was treated for complaints of low back pain in service in March 1970 and April 1970 and was provided a physical profile for two weeks in April 1970.  The December 1971 separation examination revealed no findings of abnormalities of the spine upon clinical evaluation and the Veteran reported no changes in his medical condition in January 1972.  Private medical records from February 1974 to March 2003 and VA outpatient treatment reports from August 1976 to May 1977 reflect that the Veteran was initially treated after his discharge from service in March 1974 for complaints of back pain, diagnosed as muscle strain, by a private treatment provider.  Thereafter, he was treated for and diagnosed with chronic low back pain, chronic lumbosacral strain, bulged annulus at L3-4 and L4-5, central herniated nucleus pulposus at L4-5 and L5-S1, degenerative disc changes at L4-5 and L5-S1, spinal stenosis and spondylitic disease.  Several letters from the Veteran's private physicians were also received indicating that the Veteran neither had any back problems prior to his active service nor any congenital conditions.  

The January 2006 RO decision denied the Veteran's claim for service connection for a low back disability, finding that no new and material evidence had been received and notified the Veteran that he was previously denied service connection for a back injury because there was no evidence this condition existed in service.  

The new evidence of record submitted after the January 2006 RO decision includes private and VA medical records and the Veteran's statements and sworn testimony.  Private medical records from April 2004 to June 2007 reflect that the Veteran was continually treated for low back pain.  A May 2005 magnetic resonance imaging (MRI) report revealed findings of:  a right paramedian disc bulge at L3-4 with associated central canal stenosis and bilateral neural foramina narrowing at this level; postsurgical changes of L4-L5 fusion; bilateral facet arthrosis with broad based disc bulge at L5-S1 with resultant bilateral neural foramina narrowing.  VA outpatient treatment reports from October 2006 to April 2009 reflect that the Veteran was treated for and diagnosed with low back pain, backache, stenosis of the thoracic spine and diffuse spinal osteoarthrosis, status post spinal surgery.  In a September 2012 letter, the Veteran's private physician reported that he had no congenital defect noted in imaging reports or during surgery.  

In a September 2012 Travel Board hearing the Veteran testified that he originally injured his back in service in 1969 while in the process of moving equipment, and he went to sick call for the first time in March 1970 and had a physical profile for his low back.  He also testified that, with respect to the one physician that indicated he had a congenital defect of the low back, later physicians had confirmed that he had no congenital defect of the low back.  The Veteran reported that since his active service he had three lower back surgeries, the last one of which was five months ago.  He testified that his low back condition had been chronic ever since his separation from active service.  Finally, the Veteran testified that he was currently receiving Social Security Administration (SSA) disability benefits.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's low back disability and relates to unestablished facts that are necessary to substantiate his claim for service connection for a low back disability.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes the Veteran's sworn testimony regarding his initial treatment for the back in service and his symptoms and treatment since that time.  The Board finds the Veteran's statements are presumed credible for the purposes of reopening the claim.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final January 2006 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.  Therefore, the Veteran's claim for service connection for a low back disability is reopened.  See 38 C.F.R. § 3.156(a).


2.  Withdrawal of the Issue of TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in the September 2012 Travel Board hearing, the Veteran had withdrawn the issue of entitlement to a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue of entitlement to a TDIU and it is dismissed.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; and the appeal is granted to this extent only.  

The appeal on the issue of entitlement to a TDIU is dismissed.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of service connection for a low back disability must be remanded for further development.  

SSA Records

In the September 2012 Travel Board hearing, the Veteran testified that he was receiving SSA disability benefits.  The record does not reflect that any efforts have been made to obtain any SSA records.  Such efforts are required pursuant to 38 C.F.R. § 3.159(c)(2) (2012).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, as these SSA records may be relevant to the current claim on appeal, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

VA examination 

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As noted above, service treatment reports demonstrate that the Veteran had normal findings of the spine upon clinical evaluation in the September 1968 induction examination and no complaints of back problems in the September 1968 Report of Medical History.  He was treated for complaints of low back pain in service in March 1970 and April 1970 and was provided a physical profile for two weeks in April 1970.  The December 1971 separation examination revealed no findings of abnormalities of the spine upon clinical evaluation and the Veteran reported no changes in his medical condition in January 1972.  

Private medical records from February 1974 to June 2007 and VA outpatient treatment reports from August 1976 to May 1977 and from October 2006 to April 2009 reflect that the Veteran was initially treated after his discharge from service in March 1974 for complaints of back pain, diagnosed as muscle strain, by a private treatment provider.  These records also reflect that he was subsequently was treated for and diagnosed with chronic low back pain, chronic lumbosacral strain, bulged annulus at L3-4 and L4-5, central herniated nucleus pulposus at L4-5 and L5-S1, degenerative disc changes at L4-5 and L5-S1, spinal stenosis and spondylitic disease, a right paramedian disc bulge at L3-4 with associated central canal stenosis and bilateral neural foramina narrowing at this level, postsurgical changes of L4-L5 fusion, bilateral facet arthrosis with broad based disc bulge at L5-S1 with resultant bilateral neural foramina narrowing, backache, stenosis of the thoracic spine and diffuse spinal osteoarthrosis, status post spinal surgery.

In an August 1976 VA outpatient treatment report, the Veteran complained of having a strained back while on a mission in Chu Li, Vietnam in the latter part of 1969 and he went to sick call in early 1970.  He was diagnosed with a somatic dysfunction in the lumbosacral and sacroiliac joints of the spine.  Possible nerve root damage in the "LAOS" was also noted.  

Private treatment reports from July 1978 and August 1978 reflect the Veteran had continuous pain with low back pain radiating up towards the lower thoracic spine on both sides of the spinal column, which was found to be probably muscular in origin.  

In a November 1978 letter, a private physician noted that the Veteran related his back pain began in 1969 when in Vietnam, at which time he was on a mission moving some heavy equipment.  He then reported to sick call in early 1970 because of discomfort in his low back and was treated with aspirin.  The physician noted that x-rays demonstrated four functional lumbar vertebra, the last one being completely sacralized and represented transitional lumbar vertebra.  She felt the problem was mechanical in nature in his low back and that, with four functional vertebra, he was more prone to chronic lumbosacral sprain than the average patient.  

In a July 1979 letter, a private physician found that the Veteran had lumbosacral strain, sacralization of the fifth lumbar vertebra and low back pain, which apparently began while the Veteran was in the military in Vietnam in 1969.  The physician felt that the Veteran needed to have the military at least accept responsibility for the back troubles so that if he did require surgery or extensive therapy in the future, he may be treated by the VA hospital as a service-connected person related to his back pain.  

In a December 1982 letter, a private physician reported he had treated the Veteran on several occasions prior to his entrance into active service, including in July 1965, August 1965, August 1966, July 1967, and in February1969 when he and performed an examination for Army service.  He stated that the Veteran had never mentioned having any back problems.  

In a June 1987 letter, the same private physician who provided the July 1979 letter, reported that he reexamined the Veteran in June 1987 and he had seen him intermittently for the past eight years.  He stated that during that time, the Veteran consistently had limitation of range of motion of the back, difficulty walking and had appeared quite uncomfortable in the office for the past two years since he had his back surgery.  He found the Veteran would be completely incapacitated for work that required him to be other than lying flat on his back.  

In an October 1988 letter, a private physician reported that he had treated the Veteran since 1985, he initially injured his back in 1984 in a fall, and that all of the Veteran's tests, x-rays, Computed Axial Tomography (CAT) scans and magnetic resonance imaging MRI reports had never shown any congenital defects.  

In a September 2012 Travel Board hearing, the Veteran testified that he originally injured his back in service in 1969 while in the process of moving equipment, and he went to sick call for the first time in March 1970 and had a physical profile for his low back.  He also testified that, with respect to the one physician that indicated he had a congenital defect of the low back, later physicians had confirmed that he had no congenital defect of the low back.  The Veteran reported that since his active service he had three lower back surgeries, the last one of which was five months ago.  He testified that his low back condition had been chronic ever since his separation from active service.  

In a September 2012 letter, the Veteran's private physician reported that he had no congenital defect noted in imaging reports or during surgery.  

The Veteran's testimony is consistent with the service records and post service medical evidence demonstrating he was treated for back pain in March and April 1970 in service with an initial post service treatment of back pain in March 1974 and subsequent continual treatment for low back pain and low back disabilities since that time.  The Board notes that the Veteran is competent to report on events that are capable of lay observation, specifically in this case, he is competent to report on his fall in service and the continued symptoms of low back pain since that time.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (the Federal Circuit found that under 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board must, however, weigh a veteran's reports against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran competently and credibly testified as to experiences he witnessed during his active service and the continuity of low back pain since that time.  Id.; see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  These reports are also supported by the treatment for the back in service and a continuity of treatment for the back since as early as March 1974, within two years of the Veteran's separation from active service.  

In this case, in considering the service records demonstrating the Veteran was treated for back pain in service, the various current diagnoses of low back disabilities, the record indicating no evidence of a low back disorder at entrance into service or prior to service, the private and VA medical evidence of a continuity of low back pain and treatment since March 1974 and the Veteran's competent and credible testimony of a continuity of low back pain since active service, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current low back disability which originated during his active service or was otherwise caused by or related to his active service.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

In addition, as the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with the file are from April 2009, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the SSA and request copies of all documents pertaining to the Veteran, including any decisions and any medical records relied upon in making those decisions.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from April 2009 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The AMC/RO should document whether or not these documents were available.  

3.  After the above development is completed, the AMC/RO should schedule the Veteran for a VA examination of the Veteran's low back disability by an appropriate examiner, to determine the current nature and etiology of the Veteran's low back disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The examiner is asked to specifically review:  

   (a).  The service treatment records
   
(b).  The private physicians' letters dated November 1978, December 1982, June 1987, October 1988, and September 2012
   
(c).  The March 1974 private medical record demonstrating initial post-service treatment for low back complaints.  

(d).  The August 1976 VA outpatient treatment report demonstrating the Veteran's complaints of back pain beginning in service.  

The examiner is asked to please note:  (1) that the evidence of record as a whole does not reflect there was a preexisting low back disability or that the Veteran has a congenital defect; and (2) that the Veteran is competent to attest to the continuity of symptoms since his active service and his statements have been found to be credible.  

The examiner is asked to answer the following:  

(a).  Please specify the diagnosis of any current low back disability.  

(b).  The examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed low back disability:  (i) had its onset during the his period of active duty from February 1969 to January 1972; or, (ii) that such disability was caused by any incident or event that occurred during such period (i.e. the heavy lifting in 1969 leading to treatment in sick call in March and April 1970).  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence, including the service treatment reports and the post service treatment reports specified above.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the claims file must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


